Exhibit 99.1 AURORA GOLD CORPORATION NEWS RELEASE 04-2008 Trading Symbols: CUSIP No.: NASD OTC BB: ARXG WKN: (Germany) FRANKFURT: A4G.FSE, A4G.ETR BERLIN-BREMEN: A4G.BER NEWS RELEASE AURORA GOLD CORPORATION ANNOUNCES A SIGNIFICANT GOLD OCCURRENCE HAS BEEN FOUND AT COLIBRI ON ONE OF THE SÃO DOMINGOS GOLD PROJECT AREAS LOCATED IN THE TAPAJOS GOLD PROVINCE, PARA, BRAZIL Zug, Switzerland(MARKET WIRE)—December 10, 2008 Aurora Gold Corporation (the "Company," "Aurora Gold") (OTC BB:ARXG.OB - News) (Frankfurt:A4G.F - News) (XETRA:A4G.DE - News) (Berlin:A4G.BE - News), a mineral exploration company focusing on exploration and development in the Tapajos Gold Province, State of Pará, Brazil, is pleased to announce that a significant gold system has been found on the Atacadau area at the SãoDomingos group of licenses. Mapping and sampling of areas around the Atacadau area at São Domingos has located a significant mineralized area called Colibri.Colibri is located approximately 5 km from the Company’s Fofoca resource area.Sampling was conducted on the quartz stock work zones where numerous vein systems have been noted. Intense stock work and vein mineralization continues into the highly altered surrounding country rock and the width, strike and depth extent are not yet known. Results from channel sampling and vein samples include. 108.979g/t Gold 40.396g/t Gold 7.588g/t Gold 2.714g/t Gold 2.46g/t Gold 2.417g/t Gold 2.408g/t Gold 2.24g/t Gold 2.097g/t Gold Aurora Gold is a mineral exploration company focusing on the exploration and development of its 4 exploration properties and 2 applications in the Tapajos Gold Province, State of Pará, Brazil. The project areas were selected due to their proximity to known gold occurrences and from historical records of gold production.Please note that proximity to an area having historical records of gold production provides no assurance that we will discover any commercial resources on our property. The lithologies associated with the projects are similar to those that have proven to be the host of significant gold occurrences elsewhere in the Tapajos.Aurora Gold’s stock trades under the symbol “ARXG” on the OTC Bulletin Board in the United States, under the symbols “A4G.FSE” and “A4G.ETR” on the Frankfurt Exchange and “A4G.BER” on the Berlin-Bremen Stock Exchanges in Germany. ON BEHALF OF THE BOARD “Lars Pearl” Lars Pearl
